DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on September 26, 2019.  Accordingly, claims 1-12 are cancelled, and newly added claims 13-29 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on December 10, 2019, February 3, 2020 and August 18, 2020 are being considered by the examiner.

Allowable Subject Matter
Claims 13-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 13, the prior art does not teach, suggest or render obvious the claimed capacitive voltage sensor in combination as claimed including:
A sleeve extending along the longitudinal axis, the sleeve surrounding the source electrode and including: a support element made of an insulating material, a first 
A molded dielectric insulating material encompassing the source electrode and the sleeve.
With regard to claims 14-29, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Peretto (US 2019/0234995 A1) relates to a constructive system comprising a capacitive voltage sensor for detecting the electric field generated by a voltage element of the same capacitive sensor.  The constructive system regarding a capacitance electric voltage sensor comprises a source electrode, a shielding tubular body, an electric field sensor and a mass of dielectric insulating material.  The electric field sensor comprises at least one first inner sheet 
Mara et al. (US 4,241,373 A) relates to a voltage measuring device for a high voltage alternating electric system.  A switchgear assembly which includes a vacuum interrupter, a current transformer, and a capacitive voltage sensor, all embedded within a cast epoxy housing mounted to a solidly grounded support structure.  The voltage sensor includes a first capacitor, which is formed by an interrupter conductor stud, a plate, and the cast epoxy disposed therebetween, and a second capacitor, which is connected between the plate and a metal tube extending outside the housing.  The tube is connected to ground through a conductive coating, applied to the housing, having an impedance which is very low in comparison to the impedance of the first capacitor.  The conductive shield of the coaxial lead has a first end connected to the metal tube and a second end connected to the ground terminal of the voltage level sensing circuit and to ground through a ground path having a low impedance in comparison to the impedance of conductive coating ground path between the metal tube and the grounded support structure.  However, Mara et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858